 

 



 

Exhibit 10.3

 

 



Piggyback Registration Rights Agreement

 

This Piggyback Registration Rights Agreement (this “Agreement”) is made as of
[_______], 2019 (the “Effective Date”), by and among Reliability Incorporated, a
Texas corporation (the “Company”) and the investors as set forth on the
signature pages hereto, and each other person or entity who may join this
Agreement following the Effective Date as set forth in Section 7 (each, an
“Investor” and collectively the “Investors”). Each of the Company and each
Investor may be referred to herein individually as a “Party” and collectively as
the “Parties.”

RECITALS:

WHEREAS, each Investor is a shareholder of the Company;

WHEREAS, the Investors hold such number of shares of common stock, no par value
per share (the “Common Stock”) of the Company as set forth on the signature
pages hereto with respect to each Investor (such shares of Common Stock together
with such additional shares of Common Stock that may be acquired by each such
Investor in the future, the “Shares”);

WHEREAS, the Company has agreed to enter into a registration rights agreement
with each of Investors to register the Shares upon the terms and provisions
provided for in this Agreement.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Investors hereby agree as
follows:

1.                   Certain Definitions. As used in this Agreement, the
following terms shall have the following respective meanings:

“Blackout Period” means, with respect to a registration, a period during which
the Company, in the good faith judgment of its board of directors following
consultation with legal counsel, determines (because of the existence of, or in
anticipation of, any acquisition, financing activity, or other transaction
involving the Company, or the unavailability for reasons beyond the Company’s
control of any required financial statements, disclosure of information which is
in its best interest not to publicly disclose, or any other event or condition
of similar significance to the Company) that the registration and distribution
of the Registrable Securities to be covered by such registration statement, if
any, would be seriously detrimental to the Company and its stockholders, in each
case commencing on the day the Company notifies the Investors that they are
required, because of the determination described above, to suspend offers and
sales of Registrable Securities and ending on the earlier of (1) the date upon
which the material non-public information resulting in the Blackout Period is
disclosed to the public or ceases to be material and (2) such time as the
Company notifies the selling Investors that sales pursuant to such Registration
Statement or a new or amended Registration Statement may resume (“Blackout
Period”; but the Blackout Period shall not extend beyond 30 consecutive calendar
days unless after consultation with outside legal counsel it is determined that
the failure to suspend the registration would create a risk of material
liability of violation under applicable securities laws or regulations.



 1 

 

 

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which banks in the State of Maryland are required or authorized to
close.

“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

“Common Stock” means the common stock, no par value per share, of the Company
and any and all shares of capital stock or other equity securities of: (i) the
Company which are added to or exchanged or substituted for the Common Stock by
reason of the declaration of any stock dividend or stock split, the issuance of
any distribution or the reclassification, readjustment, recapitalization or
other such modification of the capital structure of the Company; and (ii) any
other corporation, now or hereafter organized under the laws of any state or
other governmental authority, with which the Company is merged, which results
from any consolidation or reorganization to which the Company is a party, or to
which is sold all or substantially all of the shares or assets of the Company,
if immediately after such merger, consolidation, reorganization or sale, the
Company or the stockholders of the Company own equity securities having in the
aggregate more than 50% of the total voting power of such other corporation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.

“Investor” means each Investor or any of such Investor’s respective successors
and Permitted Assignees who acquire rights in accordance with this Agreement
with respect to any Registrable Securities directly or indirectly from an
Investor or from any Permitted Assignee.

“Lock-Up Agreement” means a Lock-Up Agreement entered into by and between the
Company and an Investor pursuant to the closing of the transactions as
contemplated by the Merger Agreement, dated as of September [18], 2019, by and
between the Company and certain other parties thereto.

“Majority Investors” means, at any time, Investors holding a majority of the
Registrable Securities then outstanding.

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a Party to this Agreement.



 2 

 

 

“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(a), the right of each Investor to include the Registrable
Securities of such Investor in such registration.

The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

“Registrable Securities” means the Shares held by an Investor but, in each case,
excluding any otherwise Registrable Securities that (i) have been sold or
otherwise transferred other than to a Permitted Assignee, (ii) are eligible to
be sold without volume limitations, the need for public information, or any
other restriction pursuant to Rule 144 of the Securities Act or otherwise during
any ninety (90) day period and any applicable legend has been removed, or (iii)
are at the time subject to an effective registration statement under the
Securities Act.

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

“Trading Day” means any day on which such national securities exchange, the OTC
Markets Group or such other securities market or quotation system, which at the
time constitutes the principal securities market for the Common Stock, is open
for general trading of securities.

2.                   Term. This Agreement shall terminate with respect to each
Investor on the earlier of: (i) the second anniversary of the Effective Date but
the days of any Blackout Period will extend the anniversary date by the number
of days of the Blackout Period, (ii) the date on which all Registrable
Securities held by such Investor are transferred other than to a Permitted
Transferee or may be sold under Rule 144 without volume limitations during any
ninety (90) day period provided that the Company’s transfer agent has accepted
an instruction from the Company to such effect and permitted a corresponding
transfer; or (iii) the date otherwise terminated as provided herein.

3.                   Registration.

(a)                Piggyback Registration. If at any time after the Effective
Date the Company shall determine to register for sale for cash on a Registration
Statement under the Securities Act (a “Registration Statement”) any of its
Common Stock, for its own account or for the account of others (other than the
Investors), other than (i) a registration relating solely to employee benefit
plans or securities issued or issuable to employees, consultants (to the extent
the securities owned or to be owned by such consultants could be registered on
Form S-8 (or its then equivalent form) or any of their Family Members (including
a registration on Form S-8 (or its then equivalent form)), (ii) a registration
relating solely to a Securities Act Rule 145 transaction



 3 

 

 

or a registration on Form S-4 (or its then equivalent form) in connection with a
merger, acquisition, divestiture, reorganization or similar event, or (iii) a
transaction relating solely to the sale of equity, debt or convertible debt
instruments, then the Company shall promptly give to each Investor written
notice thereof (the “Registration Rights Notice”) (and in no event shall such
notice be given less than twenty (20) calendar days prior to the filing of such
Registration Statement), and shall, subject to Section 3(b), include as a
Piggyback Registration all of the Registrable Securities specified in a written
request delivered by the Investor thereof within ten (10) calendar days after
delivery to the Investor of such written notice from the Company. However, the
Company may, without the consent of such Investors, withdraw such registration
statement prior to its becoming effective if the Company or such other selling
stockholders have elected to abandon the proposal to register the securities
proposed to be registered thereby. The right contained in this Section 3(a) may
be exercised by each Investor only with respect to two (2) qualifying
registrations, provided, however, that if a particular Investor is a party to a
Lock-Up Agreement, then any qualifying registrations occurring during the time
that the Registrable Securities held by such Investor are subject to
restrictions on transfer as set forth in the Lock-Up Agreement shall not be
counted for purposes of such two (2) qualifying registrations limit.

(b)                Underwriting. If a Piggyback Registration is for a registered
public offering that is to be made by an underwriting, the Company shall so
advise the Investors as part of the Registration Rights Notice. In that event,
the right of any Investor to Piggyback Registration shall be conditioned upon
such Investor’s participation in such underwriting and the inclusion of such
Investor’s Registrable Securities in the underwriting to the extent provided
herein. All Investors proposing to sell any of their Registrable Securities
through such underwriting shall (together with the Company and any other
stockholders of the Company selling their securities through such underwriting)
enter into an underwriting agreement in customary form with the underwriter
selected for such underwriting by the Company or such other selling
stockholders, as applicable. Notwithstanding any other provision of this Section
3(b), if the underwriter or the Company determines that marketing factors
require a limitation on the number of shares of Common Stock or the amount of
other securities to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting. The Company
shall so advise all Investors (except those Investors who failed to timely elect
to include their Registrable Securities through such underwriting or have
indicated to the Company their decision not to do so) and indicate to each such
Investor the number of shares of Registrable Securities that may be included in
the registration and underwriting, if any. The number of shares of Registrable
Securities to be included in such registration and underwriting shall be
allocated among such Investors as follows:

(i)                 If the Piggyback Registration was initiated by the Company,
the number of shares that may be included in the registration and underwriting
shall be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all persons exercising piggyback
registration rights (including the Investors) who have requested to sell in the
registration on a pro rata basis according to the number of shares requested to
be included therein; and

(ii)              If the Piggyback Registration was initiated by the exercise of
demand registration rights by a stockholder or stockholders of the Company, then
the number of shares that may be included in the registration and underwriting
shall be allocated first to such selling stockholders who exercised such demand
to the extent of their demand registration rights, and then, subject to

 

 4 

 



obligations and commitments existing as of the date hereof, to the Company and
then, subject to obligations and commitments existing as of the date hereof, to
all persons exercising piggyback registration rights (including the Investors)
who have requested to sell in the registration on a pro rata basis according to
the number of shares requested to be included therein.

(c)                No Registrable Securities excluded from the underwriting by
reason of the underwriter’s marketing limitation shall be included in such
registration. If any Investor disapproves of the terms of any such underwriting,
such Investor may elect to withdraw such Investor’s Registrable Securities
therefrom by delivering a written notice to the Company and the underwriter. The
Registrable Securities so withdrawn from such underwriting shall also be
withdrawn from such registration; provided, however, that, if by the withdrawal
of such Registrable Securities, a greater number of Registrable Securities held
by other Investors may be included in such registration (up to the maximum of
any limitation imposed by the underwriters), then the Company shall offer to all
Investors who have included Registrable Securities in the registration the right
to include additional Registrable Securities pursuant to the terms and
limitations set forth herein in the same proportion used above in determining
the underwriter limitation.

4.                   Registration Procedures. The Company will keep each
Investor reasonably advised as to the filing and effectiveness of a Registration
Statement. At its expense with respect to a Registration Statement, the Company
will:

(a)                use its commercially reasonable efforts to cause such
Registration Statement to become effective and to remain effective;

(b)                if the Registration Statement is subject to review by the
Commission, promptly respond to all comments and diligently pursue resolution of
any comments to the satisfaction of the Commission;

(c)                prepare and file with the Commission such amendments and
supplements to such Registration Statement as may be necessary to keep such
Registration Statement effective;

(d)                furnish, without charge, to each Investor of Registrable
Securities covered by such Registration Statement (i) a reasonable number of
copies of such Registration Statement (including any exhibits thereto other than
exhibits incorporated by reference), each amendment and supplement thereto as
such Investor may reasonably request, (ii) such number of copies of the
prospectus included in such Registration Statement (including each preliminary
prospectus and any other prospectus filed under Rule 424 of the Securities Act)
as such Investors may reasonably request, in conformity with the requirements of
the Securities Act, and (iii) such other documents as such Investor may
reasonably require to consummate the disposition of the Registrable Securities
owned by such Investor;

(e)                use its commercially reasonable efforts to register or
qualify such registration under such other applicable securities laws of such
jurisdictions within the United States as any Investor of Registrable Securities
covered by such Registration Statement reasonably requests and as may be
necessary for the marketability of the Registrable Securities (such request to
be made by the time the applicable Registration



 5 

 

 

Statement is deemed effective by the Commission) and do any and all other acts
and things necessary to enable such Investor to consummate the disposition in
such jurisdictions of the Registrable Securities owned by such Investor;
provided, that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph, (ii) subject itself to taxation in any such
jurisdiction, or (iii) consent to general service of process in any such
jurisdiction.

(f)                 as promptly as practicable after becoming aware of such
event, notify each Investor of Registrable Securities, the disposition of which
requires delivery of a prospectus relating thereto under the Securities Act, of
the happening of any event, which comes to the Company’s attention, that will
after the occurrence of such event cause the prospectus included in such
Registration Statement, if not amended or supplemented, to contain an untrue
statement of a material fact or an omission to state a material fact required to
be stated therein or necessary to make the statements therein not misleading and
the Company shall promptly thereafter prepare and furnish to such Investor a
supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;

(g)                comply in all material respects with the Securities Act and
the Exchange Act and with all applicable rules and regulations of the Commission
with respect to the disposition of all securities covered by such Registration
Statement;

(h)                as promptly as practicable after becoming aware of such
event, notify each Investor of Registrable Securities being offered or sold
pursuant to the Registration Statement of the issuance by the Commission of any
stop order or other suspension of effectiveness of the Registration Statement;

(i)                 use its commercially reasonable efforts to cause all the
Registrable Securities covered by the Registration Statement to be quoted on the
OTC Markets Group or such other principal securities market or quotation system
on which securities of the same class or series issued by the Company are then
listed or traded or quoted;

(j)                 provide a transfer agent and registrar, which may be a
single entity, for the shares of Common Stock at all times;

(k)                cooperate with the Investors of Registrable Securities being
offered pursuant to the Registration Statement to issue and deliver, or cause
its transfer agent to issue and deliver, certificates representing Registrable
Securities to be offered pursuant to the Registration Statement within a
reasonable time after the delivery of certificates representing the Registrable
Securities to the transfer agent or the Company, as applicable, and enable such
certificates to be in such denominations or amounts as the Investors may
reasonably request and registered in such names as the Investors may request,
book entries may be made in lieu of certificates if requested by the Investor;



 6 

 

 

(l)                 refrain from bidding for or purchasing any Common Stock or
any right to purchase Common Stock or attempting to induce any person to
purchase any such security or right if such bid, purchase or attempt would in
any way limit the right of the Investors to sell Registrable Securities by
reason of the limitations set forth in Regulation M of the Exchange Act; and

(m)              take all other commercially reasonable actions necessary to
expedite and facilitate the disposition by the Investors of the Registrable
Securities pursuant to the Registration Statement during the term of this
Agreement.

5.                   Obligations of the Investors.

(a)                Each Investor agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in Section 4(f)
or of the commencement of a Blackout Period, such Investor shall discontinue the
disposition of Registrable Securities included in the Registration Statement
until such Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 4(f) or notice of the end of the Blackout
Period, and, if so directed by the Company, such Investor shall deliver to the
Company (at the Company’s expense) all copies (including, without limitation,
any and all drafts), other than permanent file copies, then in such Investor’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

(b)                The holders of the Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
underwriter, if any, in connection with the preparation of any registration
statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 3(a) and in connection with the Company’s obligation to comply with
federal and applicable state securities laws, including a completed
questionnaire in the form attached to this Agreement as Annex A or any update
thereto not later than three (3) Business Days following a request therefore
from the Company.

(c)                Each Investor, by its acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
its election to exclude all of its Registrable Securities from such Registration
Statement.

6.                   Registration Expenses. The Company shall pay all expenses
in connection with any registration obligation provided herein, including,
without limitation, all registration, filing, stock exchange fees, printing
expenses, all fees and expenses of complying with applicable securities laws,
and the fees and disbursements of counsel for the Company and of its independent
accountants; provided, that, in any underwritten registration, the Company shall
have no obligation to pay any underwriting discounts, selling commissions or
transfer taxes attributable to the Registrable Securities being sold by the
Investors thereof, which underwriting discounts, selling commissions and
transfer taxes shall be borne by such Investors. Additionally, in an
underwritten offering, all selling stockholders and the Company shall bear the
expenses of the underwriter pro rata in proportion to the respective amount of
shares each is selling in such offering. Except as provided in this Section 6
and Section 8, the Company shall not be responsible for the expenses of any
attorney or other advisor employed by an Investor.



 7 

 

 

7.                   Assignment of Rights. No Investor may assign its rights
under this Agreement to any party without the prior written consent of the
Company; provided, however, that any Investor may assign its rights under this
Agreement without such consent to a Permitted Assignee as long as (a) such
transfer or assignment is effected in accordance with applicable securities
laws; (b) such transferee or assignee agrees in writing to become bound by and
subject to the terms of this Agreement by execution and delivery to the Company
of a counterpart signature page to this Agreement in the form as attached hereto
as Exhibit 1; and (c) such Investor notifies the Company in writing of such
transfer or assignment, stating the name and address of the transferee or
assignee and identifying the Registrable Securities with respect to which such
rights are being transferred or assigned. This Agreement shall be binding upon
and insure to the benefit of the Company and its successors and permitted
assigns.

8.                   Indemnification.

(a)                In the event of the offer and sale of Registrable Securities
under the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Investor, its directors,
officers, partners, and each other person, if any, who controls or is under
common control with such Investor within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, and expenses to which the Investor or any such director, officer,
partner or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages, liabilities or expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement of any material fact
contained in any registration statement prepared and filed by the Company under
which Registrable Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission to state
therein a material fact required to be stated or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, and the Company shall reimburse the Investor, and each such
director, officer, partner and controlling person for any legal or any other
expenses reasonably incurred by them in connection with investigating, defending
or settling any such loss, claim, damage, liability, action or proceeding;
provided, however, that such indemnity agreement found in this Section 8(a)
shall in no event exceed the net proceeds from the Offering received by the
Company; and provided further, that the Company shall not be liable in any such
case (i) to the extent that any such loss, claim, damage, liability (or action
or proceeding in respect thereof) or expense arises out of or is based upon (x)
an untrue statement in or omission from such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
by an Investor to the Company for use in the preparation thereof or (y) the
failure of an Investor to comply with the covenants and agreements contained in
Section 5 respecting the sale of Registrable Securities; or (ii) if the person
asserting any such loss, claim, damage, liability (or action or proceeding in
respect thereof) who purchased the Registrable Securities that are the subject
thereof did not receive a copy of an amended preliminary prospectus or the final
prospectus (or the final prospectus as amended or supplemented) at or prior to
the written confirmation of the sale of such Registrable Securities to such
person because of the failure of such Investor to so provide such amended
preliminary or final prospectus and the untrue statement or omission of a
material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented). Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Investors, or any such
director, officer, partner or controlling person and shall survive the transfer
of such shares by the Investor.



 8 

 

 

(b)                As a condition to including Registrable Securities in any
registration statement filed pursuant to this Agreement, each Investor agrees to
be bound by the terms of this Section 8 and to indemnify and hold harmless, to
the fullest extent permitted by law, the Company, each of its directors,
officers, partners, legal counsel and accountants and each underwriter, if any,
and each other person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which the Company or any such director or
officer or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement of a material fact or any omission of a
material fact required to be stated in any registration statement, any
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent that such untrue statement or omission is included or omitted in
reliance upon and in conformity with written information furnished by the
Investor to the Company for use in the preparation thereof, and such Investor
shall reimburse the Company, and such Investors, directors, officers, partners,
legal counsel and accountants, persons, underwriters, or control persons, each
such director, officer, and controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending, or
settling any such loss, claim, damage, liability, action, or proceeding;
provided, however, that indemnity obligation contained in this Section 8(b)
shall in no event exceed the amount of the net proceeds received by such
Investor as a result of the sale of such Investor’s Registrable Securities
pursuant to such registration statement, except in the case of fraud or willful
misconduct. Such indemnity shall remain in full force and effect, regardless of
any investigation made by or on behalf of the Company or any such director,
officer or controlling person and shall survive the transfer by any Investor of
such shares.

(c)                Promptly after receipt by an indemnified Party of notice of
the commencement of any action or proceeding involving a claim referred to in
this Section 8 (including any governmental action), such indemnified Party
shall, if a claim in respect thereof is to be made against an indemnifying
Party, give written notice to the indemnifying Party of the commencement of such
action; provided, that the failure of any indemnified Party to give notice as
provided herein shall not relieve the indemnifying Party of its obligations
under this Section 8, except to the extent that the indemnifying Party is
actually prejudiced by such failure to give notice. In case any such action is
brought against an indemnified Party, unless in the reasonable judgment of
counsel to such indemnified Party a conflict of interest between such
indemnified and indemnifying Parties may exist or the indemnified Party may have
defenses not available to the indemnifying Party in respect of such claim, the
indemnifying Party shall be entitled to participate in and to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified Party and,
after notice from the indemnifying Party to such indemnified Party of its
election so to assume the defense thereof, the indemnifying Party shall not be
liable to such indemnified Party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof, unless in such
indemnified Party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying Parties arises in respect of such claim after the
assumption of the defenses thereof or the indemnifying Party fails to defend
such claim in a diligent manner, other than reasonable costs of investigation.
Neither an indemnified nor an indemnifying Party shall be liable for any
settlement of any action or



 9 

 

 

proceeding effected without its consent. No indemnifying Party shall, without
the consent of the indemnified Party, consent to entry of any judgment or enter
into any settlement, which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified Party of a release from
all liability in respect of such claim or litigation. Notwithstanding anything
to the contrary set forth herein, and without limiting any of the rights set
forth above, in any event any Party shall have the right to retain, at its own
expense, counsel with respect to the defense of a claim. Each indemnified Party
shall furnish such information regarding itself or the claim in question as an
indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.

(d)                If an indemnifying Party does not or is not permitted to
assume the defense of an action pursuant to Sections 8(c) or in the case of the
expense reimbursement obligation set forth in Section 8(a) and Section 8(b), the
indemnification required by Section 8(a) and Section 8(b) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or expenses, losses, damages, or
liabilities are incurred.

(e)                If the indemnification provided for in Section 8(a) or
Section 8(b) is held by a court of competent jurisdiction to be unavailable to
an indemnified Party with respect to any loss, liability, claim, damage or
expense referred to herein, the indemnifying Party, in lieu of indemnifying such
indemnified Party hereunder, shall contribute to the amount paid or payable by
such indemnified Party as a result of such loss, liability, claim, damage or
expense (i) in such proportion as is appropriate to reflect the proportionate
relative fault of the indemnifying Party on the one hand and the indemnified
Party on the other (determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission relates to
information supplied by the indemnifying Party or the indemnified Party and the
Parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission), or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law or provides a
lesser sum to the indemnified Party than the amount hereinafter calculated, then
in such proportion as is appropriate to reflect not only the proportionate
relative fault of the indemnifying Party and the indemnified Party, but also the
relative benefits received by the indemnifying Party on the one hand and the
indemnified Party on the other, as well as any other relevant equitable
considerations. No indemnified Party guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any indemnifying Party who was not guilty of such fraudulent
misrepresentation.

(f)                 Notwithstanding the foregoing, to the extent that the
provisions on indemnification and contribution contained in the underwriting
agreement entered into in connection with an underwritten public offering are in
conflict with the foregoing provisions, the provisions in the underwriting
agreement shall control.

(g)                Indemnification similar to that specified in this Section 8
(with appropriate modifications) shall be given by the Company and each Investor
of Registrable Securities with respect to any required registration or other
qualification of securities under any federal or state law or regulation or
governmental authority other than the Securities Act.



 10 

 

 

9.                   Independent Nature of Each Purchaser’s Obligations and
Rights. The obligations of each Investor are several and not joint with the
obligations of any other Investor, and each Investor shall not be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement. Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute such Investor as a partnership,
an association, a joint venture, or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose.

10.               Miscellaneous.

(a)                Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the United States of America and the
State of Texas both substantive and remedial, without regard to Texas conflicts
of law principles. Any judicial proceeding brought against any of the Parties or
any dispute arising out of this Agreement or any matter related hereto shall be
brought in the courts of the State of Maryland or in the United District Courts
located in the State of Maryland and, by its execution and delivery of this
Agreement, each Party accepts the jurisdiction of such courts. The foregoing
consent to jurisdiction shall not be deemed to confer rights on any person other
than the Parties.

(b)                Successors and Assigns. Except as otherwise provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, Permitted Assignees, executors and administrators of the Parties.

(c)                No Inconsistent Agreements. The Company has not entered, as
of the date hereof, and shall not enter, on or after the date of this Agreement,
into any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Investors in this Agreement or otherwise
conflicts with the provisions hereof.

(d)                Entire Agreement. This Agreement and the documents,
instruments and other agreements specifically referred to herein or delivered
pursuant hereto constitute the full and entire understanding and agreement
between the Parties with regard to the subjects hereof.

(e)                Notices, etc. All notices, consents, waivers, and other
communications which are required or permitted under this Agreement shall be in
writing will be deemed given to a Party (a) on the date of delivery, if
delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid) with return receipt confirmed; (b) the
date of transmission if sent by e-mail with confirmation of receipt by the
recipient if such notice or communication is delivered prior to 5:00 P.M., New
York City time, on a Trading Day, or the next Trading Day after the date of
transmission, if such notice or communication is delivered on a day that is not
a Trading Day or later than 5:00 P.M., New York City time, on any Trading Day;
(c) the date received or rejected by the addressee, if sent by certified mail,
return receipt requested; or (d) seven days after the placement of the notice
into the mails (first class postage prepaid), to the Party at the address or
e-mail address as follows (or such other address as provided by such Party in
accordance with this Agreement):



 11 

 

 

If to the Company:

 

Reliability Incorporated

Attn: Suresh Venkat D.

22 Baltimore Road

Rockville, MD 20850

Email: Suresh@VIVOSCORP.com

 

With a copy, which shall not constitute notice, to:

 

Anthony L.G., PLLC

Attn: John Cacomanolis

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Email: JCacomanolis@anthonypllc.com

 

If to any Investor, to the addresses as set forth on the signature pages hereto.

 

(f)                 Delays or Omissions. No delay or omission to exercise any
right, power or remedy accruing to any Investor, upon any breach or default of
the Company under this Agreement, shall impair any such right, power or remedy
of such Investor nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Investor of any breach or default under this Agreement, or any
waiver on the part of any Investor of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.

(g)                Severability. In the case any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

(h)                Amendments. Except as otherwise provided herein, the
provisions of this Agreement may be amended at any time and from time to time,
and particular provisions of this Agreement may be waived, with and only with an
agreement or consent in writing signed by the Company and the applicable
Investor. The Investors acknowledge that an amendment by one Investor shall not
diminish or eliminate the rights of the other Investors under this Agreement.

(i)                 Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be enforceable against the Parties actually
executing such counterparts, and all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail, such signature shall create a valid and binding
obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

[Signatures appear on following page]



 12 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

Reliability Incorporated

By: _________________________

Name: _________________________

Title: _________________________

 

Investor name: ____________________________

 

By: ___________________________

Name: ___________________________

Title: ___________________________

 

Number of Shares currently owned: _________________

 

Address for Notices:

_______________________________________

_______________________________________

_______________________________________

_______________________________________

_______________________________________

 

 

 13 

 



 

Exhibit 1

 

Form of Counterpart Signature Page

 

 

The undersigned hereby accepts, and becomes a party to, the Piggyback
Registration Rights Agreement dated as of [________], 2019 (the “Agreement”) as
an Investor (as defined in the Agreement) in connection with the acquisition of
shares of Common Stock (as defined in the Agreement) as set forth below, and by
its signature below signifies its agreement to be bound by the terms and
conditions of the Agreement.

 

 

Investor name: ____________________________

 

By: ___________________________

Name: ___________________________

Title: ___________________________

 

Number of Shares currently owned: _________________

 

Address for Notices:

_______________________________________

_______________________________________

_______________________________________

_______________________________________

_______________________________________

 

Agreed and Accepted:

 

Reliability Incorporated

By: _________________________

Name: _________________________

Title: _________________________

 



 14 

 

 

 

Reliability Incorporated

 

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of Registrable Securities of Reliability
Incorporated, a Texas corporation (the “Company”), understands that the Company
has filed or intends to file with the U.S. Securities and Exchange Commission a
registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended, of the
Registrable Securities, in accordance with the terms of the Registration Rights
Agreement (the “Registration Rights Agreement”) to which this document is
annexed. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.

Certain legal consequences arise from being named as a selling security holder
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1. Name:

(a)Full Legal Name of Selling Securityholder

   

 

(b)Full Legal Name of Registered Investor (holder of record) (if not the same as
(a) above) through which Registrable Securities are held:

   

 

(c)If you are not a natural person, full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by this Questionnaire):

   



 15 

 

 

2. Address for Notices to Selling Securityholder:

      Telephone:   Fax: Email: Contact Person:

 

3. Broker-Dealer Status:

(a)Are you a broker-dealer?

Yes  No 

(b)If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes  No 

Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

(c)Are you an affiliate of a broker-dealer?

Yes  No 

(d)If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes  No 

Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.



 16 

 

 

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.

(a) Please list the type (common stock, warrants, etc.) and amount of all
securities of the Company (including any Registrable Securities) beneficially
owned1 by the Selling Securityholder:

   

 

5. Relationships with the Company:

Except as set forth below, neither you nor (if you are a natural person) any
member of your immediate family, nor (if you are not a natural person) any of
your affiliates2, officers, directors or principal equity holders (owners of 5%
of more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.

State any exceptions here:

   

 

--------------------------------------------------------------------------------

1 Beneficially Owned:  A “beneficial owner” of a security includes any person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security.  In addition,
a person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement.

It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust.  The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.

The final determination of the existence of beneficial ownership depends upon
the facts of each case.  You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.

 

2Affiliate:  An “affiliate” is a company or person that directly, or indirectly
through one or more intermediaries, controls you, or is controlled by you, or is
under common control with you.

 



 

 17 

 



 

 The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.

BENEFICIAL OWNER (individual) BENEFICIAL OWNER (entity)

 



        BENEFICIAL OWNER (individual)   BENEFICIAL OWNER (entity)              
  Signature   Name of Entity                   Print Name   Signature          
            Print Name:     Signature (if Joint Tenants or Tenants in Common)  
        Title:    



 

 

PLEASE E-MAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER
NOTICE AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

[______________]

[______________]

[______________]

[______________]

[______________]



 

 